Citation Nr: 0907417	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include arthritis.

2.  Entitlement to service connection for chorioretinal scar, 
right eye.

3.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD), with hiatal 
hernia.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision, by the 
St. Petersburg, Florida, Regional Office (RO), which in 
pertinent part, granted service connection for GERD and 
hiatal hernia, evaluated as 10 percent disabling from initial 
entitlement; and service connection for migraine headaches 
evaluated as noncompensably disabling from initial 
entitlement.  That rating action also in pertinent part 
denied service connection for a right ankle disorder and 
right eye chorioretinal scar.

By a rating action, dated in April 2005, the RO increased the 
evaluation for the Veteran's migraine headaches from 0 
percent to 30 percent, effective from initial entitlement of 
September 1, 2001.  As the assigned rating does not represent 
the highest possible rating available under the VA Schedule 
for Rating Disabilities (Rating Schedule), the Veteran's 
appeal of the assigned disability evaluations for his 
service-connected migraine headaches continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In August 2005, the Board disposed of other matters 
previously on appeal, pointed out that additional matters on 
appeal had been withdrawn from appellate status by the 
Veteran and remanded the remaining enumerated issues to the 
RO for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

Following the aforementioned remand in August 2005, the 
original claims folder was lost and attempt to rebuild the 
file was undertaken.  This included attempting to obtain 
additional evidence via a "dummy folder" although an 
undated notation reflects that the dummy folder was 
destroyed.  However additional evidence was received in 
February 2009 from the RO.  Among the evidence obtained in 
attempting to rebuild the claims folder were copies of 
service treatment records sent by the Veteran which include 
records from 1975 to 2001, although it appears they are not 
the complete records, as some records such as the May 2001 
retirement examination which is mentioned by the Board in its 
August 2005 remand is not among these records.  Also obtained 
were copies of VA medical records and examination reports 
from 2001 to early 2009.  There is nothing in the claims 
folder to reflect that the AOJ had an opportunity to review 
these records and the folder does not contain any 
supplemental statement of the case dated after the Board's 
August 2005 remand.  

In addition, it does not appear that VA examinations were 
obtained to address the issues of whether service-connection 
for a right ankle disorder or to assess the current levels of 
disability shown in the service-connected GERD with hiatal 
hernia or migraine headaches.  Such examinations were ordered 
by the Board in its September 2005 remand.  In regards to the 
issue of service-connection for a right eye chorioretinal 
scar, the Board notes that the remand specifically instructed 
that an examiner who had not previously examined the Veteran 
provide an examination.  The examination which was conducted 
in March 2006 with an addendum dated in June 2006 is noted to 
have been conducted by the same individual who conducted the 
May 2001 VA examination which was deemed inadequate.  
Moreover, this most recent examination is again inadequate as 
it does not fully answer the questions posed by the Board in 
its remand directives.  Specifically the examiner does not 
provide an opinion as to whether the Veteran does have an eye 
disorder that is as likely as not related to the inservice 
complaints of eye problems noted in service.  Although this 
examiner did note the chorioretinal scar in the temporal 
retina of the right eye which it deemed not visually 
significant, the examiner did not opine if this caused any 
disability aside from the visual aspects (such as disfiguring 
or painful, etc), and did not give an opinion as to whether 
the scar was linked to service as requested.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The AOJ should schedule the Veteran 
for a VA examination by a specialist in 
eye disorders, who has not previously 
examined him, to determine the nature, 
extent, and etiology of any eye disorder 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the Veteran his detailed clinical 
history and in reviewing the record of 
his eye treatment in service should also 
review not only the available copies of 
the service treatment records but also 
the history of treatment in service set 
forth in pages 14-15 of the Board's 
August 2005 remand.  All pertinent 
pathology associated with the Veteran's 
visual acuity, and any other disabling 
condition of the eye which is found on 
examination, should be noted in the 
report of the evaluation.  After 
reviewing the Veteran's claims folder, as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50/50 probability) 
that any current right eye disorder is 
related to the in-service complaints or 
any incident of service.

2.  The Veteran should be afforded a VA 
orthopedic examination, in order to 
determine the nature and etiology of any 
right ankle disorder found.  The examiner 
should elicit a detailed history from the 
Veteran concerning the right ankle injury 
he sustained during service, the symptoms 
he experienced during service, and the 
continuing symptoms he has had since 
then.  The claims folder must be 
available to, and reviewed by, the 
examiner.  All tests and studies deemed 
necessary by the examiner should be 
performed.  The examiner should report 
the pertinent medical complaints, 
symptoms and clinical findings in detail, 
and in reviewing the record of his ankle 
treatment in service should also review 
not only the available copies of the 
service treatment records but also the 
history of treatment in service set forth 
in pages 13-14 of the Board's August 2005 
remand.  The examiner should provide 
opinions as to whether it is at least as 
likely as not (50 percent or more) that 
any current right ankle disorder is 
related to the Veteran's period of 
military service.

3.  The Veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of his service-connected 
GERD.  The claims folder must be made 
available to the examining physician and 
the physician should state that he/she 
has reviewed the claims folder in the 
report of examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
report the pertinent medical complaints, 
symptoms and clinical findings in detail.  
The examiner should specifically comment 
on the presence or absence of pain, 
vomiting, weight loss, hematemesis, 
melena, anemia, epigastric distress, 
dysphasia, pyrosis, regurgitation, and 
substernal, arm, or shoulder pain 
associated with GERD.  The examiner 
should also describe any impairment of 
health due to GERD as severe, 
considerable, or less than considerable.  
A complete rationale for any opinion 
expressed must be provided.

4.  The Veteran should also be scheduled 
for an appropriate VA examination to 
obtain a medical opinion concerning the 
severity of his migraine headaches.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The claims folder and a 
copy of this remand must be made 
available for a review of his pertinent 
medical history, and the evaluating 
physician should confirm that he or she 
has reviewed the claims folder.  Taking 
into account the observations made in the 
examination, along with all the medical 
evidence of record, the examiner should 
respond specifically to each of the 
following questions:(a.) Does the Veteran 
have prostrating attacks that are 
characteristic of migraine?(b.) If the 
Veteran has prostrating attacks that are 
characteristic of migraine, are such 
attacks very frequent and completely 
prostrating and prolonged?(c) If the 
Veteran's headaches are found to be 
representative of characteristic 
prostrating attacks, the VA examiner 
should indicate whether these attacks are 
productive of severe economic 
inadaptability.  If the examiner 
determines that it simply is not feasible 
to respond to any of the above questions, 
then he/she should explain why this is 
not possible.  The complete rationale for 
all opinions expressed should be 
discussed, and relevant information from 
the claims file identified.

5.  Thereafter, the AOJ should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
Veteran and his representative must then 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




